Citation Nr: 9933946	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  95-12 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to increased initial ratings for migraine 
headaches, rated as noncompensable from July 29, 1994, and as 
30 percent disabling from July 27, 1998.

2. Entitlement to service connection for an eye condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Attorney James W. Stanley, Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a January 1995 rating decision by the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veteran Affairs (VA), in which the RO granted service 
connection for migraine headaches, and assigned a 
noncompensable rating.  The same rating decision denied 
service connection for an eye condition and for a left knee 
disability.  The veteran perfected an appeal on the migraine 
headaches and eye claims.  The January 1995 rating decision 
therefore became final with respect to the left knee claim.

By rating decision in June 1998, the RO declined to reopen 
the claim for service connection for left knee disability.  
By rating decision in April 1999, the RO assigned a 30 
percent rating for migraine headaches from July 27, 1998.
The issue of entitlement to a higher disability evaluation 
for migraine headaches remains on appeal before the Board.  
Cf.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal). 



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  Prior to July 27, 1998, the veteran's service connected 
migraine headaches were manifested by characteristic 
prostrating attacks averaging one in two months.

3.  From July 27, 1998, the migraine headaches were by 
manifested by characteristic prostrating attacks occurring on 
an average once a month.

4.  The record does not reveal competent medical evidence of 
a currently diagnosed acquired eye condition.

5.  In a January 1995 rating decision, the RO denied service 
connection for a left knee condition.  

6.  The evidence received subsequent to January 1995 is new 
and material.

7.  The reopened claim for service connection for left knee 
disability is not well grounded.


CONCLUSIONS OF LAW

1.  Prior to July 27, 1998, the criteria for a 10 percent 
rating for migraine headaches are met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (1999).

2.  From July 27, 1998, the criteria for a rating greater 
than 30 percent for migraine headaches are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (1999).

3.  The veteran's claim for service connection for an eye 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The RO's January 1995 rating decision denying service 
connection for a left knee condition is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

5.  The evidence received subsequent to the RO's January 1995 
rating decision is new and material, and serves to reopen the 
veteran's claims for service connection for a left knee 
condition.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

6.  The veteran's claim for service connection for a left  
knee disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating Claim

The veteran has presented a well grounded claim for an 
increased disability  evaluation for his service-connected 
headache disability within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  Accordingly, the 
Board finds that all relevant facts have been properly 
developed and the duty to assist the claimant, as mandated by 
38 U.S.C.A.§ 5107(a) (West 1991), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  The RO granted service connection in a 
January 1995 rating decision for headaches, and assigned a 
noncompensable rating effective July 29, 1994, the date of 
the veteran's claim.  The service medical records reflect 
that he complained of headaches at various times during 
service without any evidence of head trauma.  During his 
January 1992 service separation physical examination, the 
veteran reported a history of frequent or severe headaches.  

During a September 1994 VA examination the veteran complained 
of headaches, with accompanying nausea and vomiting, that 
occurred 3-4 times over the previous year.  The headaches 
were usually associated with severe pain, nausea, vomiting 
and extreme photophobia.  They usually lasted for about 24 
hours.  Based on this evidence, the RO assigned a 
noncompensable rating.  In hearing testimony in January 1997, 
the veteran reported that he had headaches at least twice a 
month, sometimes three, but it was his severe headaches that 
usually occurred a couple of times a month.  

In February 1999, the RO increased the rating for headaches, 
now described as migraine headaches, to 10 percent effective 
July 27, 1998.  

The increase was based on additional evidence including lay 
statements and VA medical records reflecting outpatient 
treatment for severe headache in July, August, September and 
December 1998.  A report of a December 1998 VA examination 
reflects that that the veteran complained of severe headaches 
occurring on average once a month, with the frequency 
occasionally reduced to once every two months.  The veteran 
described these headaches as severe throbbing with nausea, 
vomiting, photophobia and phonophobia, with a duration of 4-8 
hours.  He stated that he missed work 1- 2 times per month.  
The examiner noted that the claims file contained 
documentation that he had missed work on 3 days since 
September 9, 1998.  The claims file also contained 
documentation that he was treated in an emergency room for 
migraine headaches on six occasions since January 9, 1997.  
The migraine headaches were incapacitating and caused him to 
miss work approximately once a month.  He also suffered from 
non- service connected tension headaches.

VA outpatient treatment records show that the veteran was 
treated in the emergency room for migraine headaches in 
January and March 1999.  By rating decision in April 1999, 
the 10 percent disability evaluation was increased to 30 
percent from July 27, 1998.  

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

Diagnostic Code (DC) 8100, under 38 C.F.R. § 4.124a, 
establishes a 50 percent rating for migraine headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 10 percent rating 
is warranted for migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A noncompensable rating is warranted for 
less frequent attacks.

With respect to the period prior to July 27, 1998, the 
reported frequency of migraine headaches has ranged from 
three to four per year (reported as medical history in 
September 1994) to twice a month (reported in testimony in 
January 1997).  Some of these headaches may well be due to 
the superimposed muscle tension type headaches which 
apparently began in 1995.  For this reason, the testimony as 
to the frequency of migraine headaches is less probative than 
the medical history with respect to the frequency of migraine 
headaches.  Nonetheless, with application of the benefit of 
the doubt rule, the Board finds that the frequency of 
migraine headaches prior to July 27, 1998 more nearly 
approximated the criteria for a 10 percent rating.  

With respect to the period from July 27, 1998, the Board 
finds that the 50 percent rating criteria have not been 
satisfied.  The Board notes that the 50 percent rating 
requires "very frequent" completely prostrating and 
prolonged attacks, while the 30 percent rating requires 
prostrating attacks that occur "on an average once a 
month". Review of the evidence in the file does not reveal 
migraine headaches occurring more frequently than once per 
month on average.  

Based on the VA outpatient treatment records from July 1998 
to March 1999, the veteran experienced migraine headaches 
accompanied by nausea, vomiting and photophobia about once 
every month during that period.  The evidence also shows that 
he had to leave work or miss work on days when he had these 
headaches.  When he underwent VA examination in December 
1998, the migraine headaches were described as 
incapacitating, and their frequency was again approximately 
once a month.  From this evidence, the Board finds that the 
frequency of these migraine headaches is more consistent with 
a 30 percent rating than a 50 percent rating.  See 38 C.F.R. 
§ 4.7 (1999).  The Board also notes that the 50 percent 
rating requires that the migraine headaches produce severe 
economic inadaptability.  The evidence from the most recent 
VA outpatient treatment records, as well as from the 
veteran's January 1997 RO hearing, shows that the veteran is 
employed as a quality assurance technician and although he 
has missed work due to migraine headaches, the evidence does 
not show severe economic inadaptability.   Therefore, an 
increased rating is not warranted for his migraine headache 
condition. 

The 30 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased rating claim before the 
RO.  Bagwell, at 339.  Consequently, the Board will consider 
whether the issue of an increased rating for migraine 
headaches warrants the assignment of an extraschedular 
rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  There is no evidence of an exceptional 
disability picture in this case.  The record does show that 
the veteran has required frequent treatment for his headache 
disability.  However, the evidence does not show a medical 
situation so extreme that an extraschedular rating is 
required.  The record also does not show that his migraine 
headache condition is so unusual as to markedly interfere 
with his employment.  The record does not show that his 
migraine headaches have prevented or hindered any attempts to 
obtain gainful employment, although the Board acknowledges 
that the veteran's headaches have caused the veteran to miss 
several days of work over the course of a year.  However, 
despite his headache disability, it appears that he continues 
to lead a productive life.  For the reasons noted above, the 
Board concludes that the impairment resulting from this 
disability is adequately 

compensated by the rating now assigned.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted in this case.

	II.  Service connection claim

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Court has held that 
a well grounded claim is comprised of three specific 
elements:  (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the 
absence of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

Service medical records show that at entry in September 1987, 
the veteran's right corrected visual acuity was 20/20, near 
and distant vision.  Left visual acuity was 20/25, distant 
vision, and 20/20, near vision.  He was treated for 
conjunctivitis in February 1990, and on optometry evaluation 
in March 1991, his ocular health was within normal limits.  
At service separation in January 1992, right corrected visual 
acuity was 20/25, distant vision, and 20/20, near vision.  
Left corrected visual acuity was 20/20, distant and near 
vision.  Evaluation of the eyes was normal.  Uncorrected 
visual acuity declined bilaterally during service.  On VA eye 
examination in September 1994, he reported that he had 
undergone bilateral radial keratotomy one month previously.  
Corrected visual acuity was 20/20 bilaterally.

During his January 1995 personal hearing before the RO, the 
veteran testified that his visual acuity diminished while he 
was in the Navy.  He went on to explain that he underwent 
radial keratotomy following service discharge to correct his 
vision.  

The veteran has failed to present evidence that he has an 
acquired eye disorder.  His service medical records show that 
his uncorrected visual acuity declined during service, but 
there is nothing to suggest that this decline was due to an 
acquired eye disorder.  On the contrary, it appears that the 
decline was due to a congenital or developmental eye defect 
such as refractive error.  38 C.F.R. § 3.303(c) specifically 
provides that congenital or developmental defects and 
refractive error are not diseases or injuries for VA 
compensation purposes.  Moreover, the veteran's corrected 
visual acuity remained essentially unchanged during service.  
This indicates that there was no increase in the degree of 
visual impairment during service.  38 C.F.R. § 4.75.  

It appears from the record that the veteran underwent 
elective surgery after service to correct a decline in 
uncorrected visual acuity.  However, such decline does not 
establish the existence of acquired eye disorder.  It also 
does not affect the fact that his corrected visual acuity 
remained essentially unchanged in service.  Because he has 
not presented evidence of an acquired eye disorder, or of 
aggravation of a pre-existing congenital or developmental eye 
disorder during service, the Board finds that the veteran has 
not satisfied this first element of a well grounded claim 
according to Caluza, and thus his claim is not well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(d) 
(1999).  

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the rating decisions, 
statements of the case and supplemental statements of the 
case advise the veteran that there is no competent evidence 
of a current eye disability.  Moreover, unlike the situation 
in Robinette, he has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make any of his claims well grounded. 

	III. New and Material Evidence Claim

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110,1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In a January 1995 rating decision, the RO denied service 
connection for a left knee condition.  This January 1995 
decision is final.  The question presently before the Board 
is limited to whether the veteran has submitted new and 
material evidence to reopen his previously denied claim.  To 
reopen a finally denied claim, a veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 
38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

On a claim to reopen a previously and finally disallowed 
claim, a "two-step analysis" must be conducted under 
section 5108.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Second, if the evidence is new and 
material, the Board must then reopen the claim and "review 
the former disposition of the claim", 38 U.S.C.A. § 5108 -- 
that is, review all the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  The new and material evidence 
must be presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

In this case, as previously discussed, the RO denied service 
connection for a left knee condition in January 1995.  In 
reaching its decision, the RO considered the evidence of 
record at that time, which included the veteran's service 
medical records, as well as his September 1994 VA 
examination.  The service medical records do not reveal any 
evidence of a left knee injury or disease.  During his 
service separation physical examination, the veteran 
complained of occasional left knee pain.  Physical 
examination of the lower extremities was normal.  The 
September 1994 VA examination revealed that the veteran 
reported injury to the knee in 1989.  He went on sick call, 
and no knee problems were found.  He recovered and now had no 
problems with the knee whatsoever.  Examination of the knee 
showed no abnormality.  He did not want to have X-rays taken 
of the left knee.  In denying service connection for a left 
knee condition, the RO found no evidence of a left knee 
injury in service and no evidence of any residual disability 
on VA examination.  The veteran did not appeal this decision, 
and it became final.    

The veteran requested that the RO to reopen his claim for 
service connection for a left knee condition during his 
January 1997 personal hearing before the RO.  The evidence 
regarding a left knee condition received since January 1995 
includes the transcript from the veteran's January 1997 RO 
hearing, an August 1997 VA examination, a December 1997 
report of treatment from Blair B. Masters, Doctor of 
Chiropractic, a July 1998 VA X-ray report and an October 1998 
VA orthopedic consult of the left knee. 

The Board first considers the evidence from the veteran's 
January 1997 RO hearing. In pertinent part, he testified that 
he injured his knee in service; that he did not seek medical 
treatment at the time, but had intermittent left knee pain 
until his discharge; that the knee "pops" sometimes; and 
that he had not sought medical attention for the knee.  

The August 1997 VA examination shows that the veteran 
complained of left knee pain, weakness and stiffness.  The 
diagnosis was chronic left knee strain.  X-rays of the left 
knee were normal.  

The December 1997 letter from Chiropractor Masters notes that 
the veteran has a subluxation of the left knee joint.  The 
July 1998 VA X-ray report again reflects that the left knee 
was normal.  The October 1998 VA orthopedic consult reflects 
history of left knee pain for 2 years.  The impression was 
possible internal derangement or meniscal tear.

The additional evidence is new insofar as it reflects, for 
the first time, that the veteran has post- service left knee 
complaints likely due to chronic disability of the knee.  It 
also, in the Board's judgment, either by itself or in the 
context of evidence previously assembled, bears directly and 
substantially on the matter under consideration, that is, 
whether the veteran has a chronic left knee disability 
related to service.  Further, the Board finds this new 
evidence to be so significant that it must be considered in 
order to fairly decide the merits of the claim so significant  

Having found the additional evidence to be new and material, 
and the claim reopened, the Board proceeds to the question of 
whether the claim is well grounded, and concludes that it is 
not.  The fact remains that the record does not include 
medical opinion providing a nexus between any chronic left 
knee disability and active military service.  In so 
concluding, the Board recognizes that left knee pain was 
noted in service, and that the veteran has referred to 
continuity of left knee symptomatology after service.  
However, the record is devoid of competent medical evidence 
linking present disability to the symptoms noted in service.  
See Savage v. Gober, 10 Vet.App. 488 (1997).  

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the evidence needed to complete his application 
for benefits.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation by informing 
the veteran of the evidence needed to reopen  and well ground 
his claim.




	(CONTINUED ON NEXT PAGE)




ORDER

Prior to July 27, 1998, an increased rating for migraine 
headaches is granted, subject to the criteria that govern the 
payment of monetary awards.

From July 27, 1998, an increased rating for migraine 
headaches is denied.  

Service connection for an eye condition is denied.  

Service connection for a left knee condition is denied. 



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

